Lane, J.
(dissenting). There were two applications pending before the Superintendent of Insurance. One was by the Pru*13dential Assurance Company Ltd. of Great Britain (British Prudential) for permission to use its name in the United States in its writing of life insurance policies, adding the parenthetical phrase “ United States Branch ” to its title. The second application was by a subsidiary of Prudential Insurance Company of America (American Prudential) for permission to use the name Prudential Property and Casualty Insurance Company (PRUPAC) in connection with writing policies of property insurance. American Prudential objected to British Prudential’s selling insurance using the name Prudential in the United States since it would result in confusion of the public. However, it still sought the use of the name PRUPAC notwithstanding the fact that British Prudential had been using the name Prudential in New York since 1922 on property insurance policies. Both American Prudential and British Prudential sell insurance in Canada under the name Prudential.
Section 50 of the Insurance Law controls the determination of this type of application, since it provides that the Superintendent ‘ ‘ may refuse to grant a license to do an insurance business * * * under a name which is likely to deceive or mislead the public in this state.”
Former section 10 of the Insurance Law was the predecessor statute to section 50 and its criterion for denial of licenses was the proposed use of any name “ calculated to deceive.”
The Superintendent, after holding a hearing and receiving briefs and memoranda from counsel, rendered an opinion and decision which take up over six typewritten pages in the appendix on appeal. In that opinion, reference to section 50 is made at least seven times.
There was one issue to be resolved which would dispose of both applications, i.e., confusion. “Good faith” was clearly excluded from the controversy between the parties. This was outlined in a statement toward the beginning of the opinion, which read as follows: “ At the hearing it was conceded by all that there was no question of good faith on the part of any of the parties, leaving as the sole issue to be determined by me, .the possible confusion which may ensue by the use of the word * prudential ’ by the two proposed corporate licensees in their names so as to ‘ deceive or mislead ’ the public.” (Emphasis added.)
The major portion of the opinion deals with a discussion of the possibility of obtaining a proprietary interest in the word “ prudential ” and a review of the evidence submitted to show *14alleged confusion of the public in distinguishing between the two corporations in Canada.
This alleged evidence of confusion was rejected by the Superintendent as insufficient.
My brethren in the majority concluded that, “ Now the good faith of the applicant is no longer the test.” The conclusion that the Superintendent of Insurance predicated his decision on good faith, the old section 10 criterion, is based upon the phrase “ good faith ” which was used by him in the closing paragraphs of his opinion. He stated:
‘ ‘ In viewing the facts, and having confidence in the good faith and good will of the companies involved, it is my opinion that the ‘ Prudential Assurance Company, Limited of Great Britain (United States Branch) ’ * * * will not use its name in a deceptive or misleading manner within the contemplation of Section 50 so as to confuse its activities with Prudential-America.
‘ ‘ Likewise, I am fully confident that ‘ Prudential Property and Casualty Insurance Company ’ * * * will not use its name in a deceptive or misleading manner within the contemplation of Section 50 of the Insurance Law so as to confuse its activities with Prudential-New York.”
The first phrase of that conclusion is crucial. The Superintendent first and foremost was viewing the facts which led to the conclusion that there was no confusion within the meaning of section 50. The balance of the conclusion is a superfluity and mere dictum.
No good purpose would be served by remanding the matter to the Superintendent for further proceedings, since section 50 was clearly the foundation upon which his determination rested.
Accordingly, the determination of the Superintendent should be confirmed with costs.
Nunez and Murphy, JJ., concur with Steuer, J.; Kupferman, J., concurs in an opinion; Lane, J., dissents in an opinion.
Determination of the respondent, dated December 28, 1972, that the Prudential Assurance Company Limited of Great Britain (United States Branch) may do business in this State, annulled, on the law, without costs and without disbursements, and the matter remanded to respondent for further proceedings on the intervener’s application in accord with the opinion of this court filed herein.